Caste TID WANNER Basumentilas HilesyOs{Ax628 Raggeliaii2e

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:

SEARS HOLDINGS CORPORATION, ef al.,/ | Chapter 11
Debtors, | Case No. 18-23538 (RDD)

 

MIEN CO., LTD., et al.
Appellants, | Civil Action No.

7:19-cy- 10166 (NSR)

v.

SEARS HOLDINGS CORPORATION

Appellee.

 

 

STIPULATION OF VOLUNTARY DISMISSAL OF APPEAL

 

Pursuant to Federal Rule of Bankruptcy Procedure 8023, Mien Co., Ltd., A&A (HK)
Industrial Limited, AMW Vietnam Co., Ltd., Auxo International Ltd., Beauty Gem, Inc., Esjay
International Private Limited, Helen Andrews Inc, Holdsun Group Limited, Mansheen Industries,
Ltd, Meenu Creation LLP, Mingle Fashion Limited, Purcell Murray Company, Inc., Samil
Solution Co,, Ltd., Shanghai Fochier International Trade Co. Ltd., Strong Progress Garment

Factory Company Limited, and Vogue Tex (Pvt) Ltd. (the “Appellants”) and Sears Holding

 

! ‘The Debtors in these chapter V1 cases, slong with the Inst four digits of exch Debtor's federal tax identification qumber, are as follows; Sears Holdings Corporation (0798);
Kunart Holding Corporation (3 116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Rocbuck and Co, (0680); ServiceLive Ine. (6774); SHC Licensed
Butiness LLC (3718); A&B Fociory Service, LLC (6895); A&E Home Delivery, LLC (0205); ARE Lawn & Garden, LLC (5028); AEB Signature Service, LLC (0204); FBA
Haldings Inc, (6537); Insaya} Soluttons, Inc, (7180); Kmart Corporation (9500); MaxSery, Ine. (7626); Private Bronds, Ltd. (4022); Sears Development Co. (6028); Scars
Holdings Management Corporation (2148); Scare Home & Business Franchised, Inc, (6742); Score Homa Improvement Products, Inc, (8591); Sears Insurance Services, LLC,
(7182); Sears Procurement Services, Ino, (2859); Sears Protection Company (1250); Beara Protection Company (PR) Inc, (4861); Sears Rocbuck Acceptance Carp, (0535); Sears,
Roebuck de Poste Rico, Ino, (3626), SYW Relay LLC (1870); Wally Labs LLC (Nous); SHC Promotions LLC (9626); Big Benver of Florida Development, LLC (Neus);
California Bullder Appliances, Ino. (6327); Florida Builder Appliances, Inc, (9133); KBL Holding tac, (1295): KLC, Ine, (0839); Keoast of Michigan, Inc. (1696); Kmart of
Washington LLC (8898); Kmort Stores of Iltnols LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears

: Publishing Company; LLC. ($554); Sears Protectan Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Ins, (9616); StarWest, LLC ($379); STI

"vy Merchandising, tas, (0188); Troy Coatkige No. 13, LLC (Noao}; Bloelight.com, Ins, (7034); Sears Brands, L.L.C. (4664); Scors Buying Services, loc. (6533); Kmarteam LLC

1 (9022); Sears Brands Management Corporation (5345); and SRa Holding Corporation (4816). The location of the Debtors’ carpornte headquarters ix 3333 Beverly Road, Hofimas

 

 

   

 

 

 
Cased 19-9 LOLAGNSBR Downes 4 FilehOR220Paggeé oft 2

Corporation (the “Appellee”) hereby stipulate and agree to dismiss the above-captioned
bankruptcy appeal with prejudice. Each party shall bear its own attorneys’ fees and costs.

Respectfully submitted this 27" day of January, 2020.

 

 

 

THE SARACHEK LAW FIRM & MANGES LLP
Igseph B/Sarachel,—— ° ; Paul R. Genender
101 Park Avenue — 27" Floor 00 Crescent Court, Suite 300
New York, NY 10178 Dallas, TX 75201
Telephone: (646) 517-5420. Telephone: (214) 756-7877
Facsimile: (646) 861-4950 Facsimile: (214) 746-7777
' joe@saracheklawfirm.com paul.genender@weil.com
Attorneys for the Appellants Attorneys for Appellee

a é
IT IS SO ORDERED this day of January, 2020

 

 

U.S District Judge Nelson S, Roman

 

 
